﻿I should like to begin by paying homage to the memory of the late President of the People's Democratic Republic of Algeria, Houari Boumediene, and the late President of the People's Republic of Angola, Agostinho Neto, with whose demise the world has lost two great leaders and champions of non-alignment, independence and the equality of peoples. These two men made an outstanding contribution to the realization of the ideals of the United Nations and of non-alignment.
89.	It gives me great pleasure to congratulate you cordially, Mr. President, on your election as President of this session of the Assembly. All of us who know you appreciate your wisdom, your sound judgement and your dedication to the principles of the Charter. Because of this, we are convinced that your contribution to the success of our common endeavours will be a significant one. Our satisfaction is all the greater in that you represent the non-aligned United Republic of Tanzania, with which my country maintains very friendly relations and shares the same objectives and values.
90.	I wish also to avail myself of this opportunity to pay a tribute to the President of the thirty-third session of the General Assembly, Mr. Indalecio Lie'vano, the representative of friendly Colombia, for his dedicated discharge of his responsible duty.
91.	Allow me also to pay due credit to the distinguished Secretary-General, Mr. Kurt Waldheim, for his tireless work in promoting the aims of our Organization and in strengthening its role in world affairs. Many positive achievements over the past years will remain linked to his name. It is a special honour for all of us to have had the privilege of collaborating with him.
92.	This Assembly is faced with very important issues. Once again, we have an opportunity to demonstrate our readiness to work for the advancement of mutual respect and better understanding among us, and this is a prerequisite for the success of our endeavours at this session.
93.	May I emphasize, as have many previous speakers, that I see particular importance in this General Assembly. The current session offers us the opportunity to deal not only with the affairs of a single year, but to review in retrospect our achievements and our failures over the past decade.
94.	At the moment of transition of this decade to the next, our world presents a motley picture indeed.
95.	We can say, however, that our Organization has dealt honourably with the many challenges it has faced. In this period, our Organization has become almost universal. This is demonstrated not only by the continually increasing number of Members, but also by the fact that it more faithfully reflects the world in which we live today.
96.	We can frankly say that this is primarily the merit of the non-aligned movement, which considers that it is in its own vital interest to ensure greater respect for the United Nations, to strengthen its role and to enable it to work more effectively. Owing to this, many significant results were achieved over the past decade. Many questions of crucial importance to the life of the world community have been broached. All of this shows that the world is changing.
97.	The aspirations of nations to freedom and independence, to equality and active participation in international affairs, have increased enormously. This growth, moreover, has not been limited to aspirations. It has given rise to the increased readiness of peoples and countries to fight in order to take their fate and the world's destiny into their own hands.
98.	No people will submit to domination. The liberation struggle against all forms of dependence and subjugation is gaining momentum throughout the world. This is attested to by the successes achieved by the peoples of Palestine, southern Africa, Nicaragua, Iran, Panama and others in their struggles for independence, national identity and sovereignty.
99.	This general process of abolishing privileged relationships and of emancipating peoples is most clearly expressed in, and most powerfully supported by, the strengthening of the policy and the movement of non- alignment.
100.	The hopes and expectations of mankind have not, however, been entirely fulfilled. We still find ourselves in the midst of a difficult battle with the proponents of acquired privileges, various forms of interference and domination.
101.	The world is still torn by many contradictions and burdened with many dangers. Bloc division tends to become a general and permanent state of world relations. The arms race has taken on the character of uncontrolled madness. A deep chasm separates those who enjoy the blessings of the greatest achievements of industrial and technological development, whose wealth multiplies from year to year, and those to whom poverty, disease, hunger and ignorance are a way of life. 
102.	Old and new forms of imperialism, colonialism and other forms of foreign domination and hegemony are persistently trying to maintain themselves. The policy of spheres of interest, great-Power rivalry, various forms of interference and the use of force in international relations threaten the independence of many peoples.
103.	Acute world crises fraught with constant danger to world peace are not being solved. The consequences are evident. The fragile peace and stability in the world depend on a balance of power and fear; detente is still stagnating; the North-South dialogue on the new international economic order has not yet emerged from the phase of confrontation; conflicts between the East and the West are being spread to non-aligned areas of the world.
104.	The inheritance of a difficult past dangerously burdens our present. The gap between ideals and reality is often disappointingly great. We have now reached the dividing line between two decades. Rarely in history has a single decade brought so many uncertainties and at the same time offered so many possibilities for true progress.
105.	The course that we follow from this cross-roads depends on us alone, on our readiness to change what we have inherited from the past and to bear responsibility for what will be tomorrow. That is what mankind expects of us. If we did not do this, history would not be able to pardon our failure.
106.	None but the United Nations is called upon to offer hope and support to those who rightly expect them of us.
107.	I believe that one of the most urgent questions on which we should reach full agreement is the elimination of the remnants of colonialism, particularly in Africa. From the moral and human standpoint, we can say the worst about that abhorrent anachronism of our time. However, this is not only a moral or human question; it is, essentially, a political one. What must we do to bring this shame to an end?
108.	The answer is clear. We must decisively espouse the cause of the peoples of southern Africa and help them by all possible means to achieve, at the earliest possible moment, their sovereign right to freedom, independence and social progress.
109.	The non-aligned movement has devoted great attention to the liquidation of colonialism on African soil. Important decisions were taken at the recent meetings in Maputo, Colombo and Havana. Under your able guidance, Mr. President, the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples reached conclusions along the same lines at its recent meeting in Belgrade. 
110.	At all those meetings there was a unanimous feeling that, if it wishes to preserve its self-respect, the world community can no longer afford to delay tearing out from the annals of human history the shameful page of colonialism, racism and apartheid.
111.	We do, of course, believe that every political possibility of arriving at a peaceful solution should be given a chance. It would, however, be unforgivable if we were to allow this to be misused for the purpose of thwarting the struggle of peoples—in this case the peoples of Namibia and Zimbabwe—for their national liberation. Let us spell this out clearly.
112.	We should commit ourselves to supporting the legitimate right of those peoples—including full support to SWAPO and the Patriotic Front—in their efforts to achieve their freedom through armed struggle. We must express our solidarity with and support for the frontline States in their resistance to the constant aggression perpetrated by the racist regimes of Pretoria and Salisbury. We are in duty bound to take all necessary measures, including the use of peace-keeping forces or the imposition of sanctions under Chapter VII of the Charter. We have to emphasize the responsibility of those who for selfish reasons continue to co-operate with the racist regimes and thereby prolong their existence and encourage their obstinacy.
113.	In my view, it is not necessary to enumerate here the concrete measures to be taken in this connexion since they are known to us all. It seems to me more important to point out the essence of the problem, the substance of our option and the thrust of our action.
114.	Another global crisis is the one in the Middle East. There we are faced with tolerance of brutal aggression and the impermissible denial of the legitimate sovereign right of a people to self-determination and independence.
115.	I wish to point out that it is the consistent position of my country that no aggression and occupation can be condoned or rewarded. That is why we are consistently demanding that the international community and our Organization take energetic measures for the elimination of Israeli aggression and its grave consequences.
116.	We must be aware of our responsibility not only towards the peoples that are the immediate victims but also towards mankind, whose interests are threatened by the continuation of this aggression.
117.	Let me reiterate our well-known positions. First, Israel must withdraw from all the Arab territories occupied in the 1967 war. Secondly, the legitimate national rights of the Palestinian people to self- determination, to return to their homeland, to independence and to their own State must be recognized. This includes recognition and acceptance of the PLO as the only legitimate representative of the Palestinian people. Thirdly, only a lasting, just and comprehensive settlement can ensure peace and security for all the countries of that area, including Israel, as well as the inviolability of their borders.
118.	Experience has taught us that separate roads and agreements do not lead to this goal. On the contrary, Israel makes use of them to deny totally the rights of the Palestinian people, to commit new acts of aggression against the neighbouring Arab States and to usurp Arab land.
119.	It is high time to reverse the course of events. We believe that that is possible if we demonstrate greater determination and a higher degree of political realism in our approach to this crisis. There are certain positive signs, primarily those which indicate the readiness of a growing number of European countries to recognize the national rights of the Palestinian people and to accept the PLO as the legitimate negotiator on an equal footing.
120.	If we were to add those new elements to the existing resolutions and decisions of the world Organization, I am convinced that that would be a way out of the blind alley in which we still find ourselves.
121.	I should also like to address myself to another problem that has the elements of a global crisis. That is the crisis in South-East Asia, where, regrettably, military interventions have taken place, transforming the entire area into a new focal-point of instability. This has brought about unforeseeable dangers to peace and security not only in the area but also in the world at large.
122.	It seems to me that, at this moment, the most important thing is to reaffirm the principles that can lead to the solution of this crisis and, at the same time, guarantee to all countries of the region an equal right to peace, security and internal development of their own.
123.	This is possible only if intervention and the use of force are brought to an end; if foreign occupation is ended and foreign troops withdrawn; if the independence and sovereignty of the peoples are respected; and if the peoples involved are accorded the exclusive right to choose their own system of government and way of life without outside interference.
124.	It would be very dangerous if we were to endorse the thesis of good or bad, justified or unjustified, foreign military intervention. In that case we would bring in question not only justice but the very basis on which the stability of international relations rests.
125.	We are profoundly convinced that the full and inviolable sovereignty of nations is the supreme law of international relations. No one has the right to call it in question in any way or on any ground whatsoever.
126.	I am convinced that only within the framework of such a peaceful, just and comprehensive settlement of the crisis in South-East Asia would it be also possible to do away with foreign interference and the imposition of alien interests upon the peoples of the area.
127.	Within this context, we could also solve other difficult problems confronting the peoples of that region, such as the question of refugees, hunger and other Forms of suffering and deprivation.
128.	The principles that I have set out in respect of the aforementioned global crises also inspire Yugoslavia's attitude towards so-called regional and local crises.
129.	The right to self-determination, to independence and sovereignty without foreign interference must be consistently applied in the case of Cyprus, Korea, Western Sahara and wherever the same problems and the same values are involved.
130.	The perpetuation of the Cyprus crisis deprives an independent and non-aligned country of its sovereign rights and has negative repercussions on stability in the Mediterranean. We firmly believe that a just and durable solution of this crisis can only be found through peaceful means, by implementing the relevant resolutions of the United Nations. This calls for agreement between the two communities leading to the safeguarding of the independence, sovereignty, unity, territorial integrity and non-alignment of the Republic of Cyprus and ensuring the equality and well-being of those two communities and the harmony of their life together.
131.	We also support the constructive and positive efforts of the Democratic People's Republic of Korea aimed at achieving the peaceful unification of the Korean people and strengthening the independent and non-aligned position of that country.
132.	The. question of Western Sahara is one of decolonization which must be solved on the basis of self- determination in accordance with the principles and resolutions of the United Nations and the decisions of the Organization of African Unity and of the non- aligned movement.
133.	Peace and stability in the world do not depend only on the solution of the most acute crises. But the settlement of those crises would be facilitated by a more profound and comprehensive process of relaxation of tensions. 
134.	Speaking of detente, we are primarily concerned with matters affecting peace and general security in the world. This is vital not only because peace forestalls devastations caused by war, but because it provides an environment for the successful struggle of peoples for independence, equality and progress.
135.	If detente did not serve this end, it would become either a vehicle for preserving the existing privileges and injustices of the old international order, or else it would enable the strongest Powers, and their respective bloc groupings, to settle their relations to the detriment of the rest of the world.
136.	We view the relaxation of tensions as a universal process demanding from all of us special efforts. It makes it incumbent upon the United Nations to engage in continual action aimed at consolidating peaceful coexistence as a basis for friendly relations among countries; it requires efforts in the field of disarmament and the establishment of the new international economic order.
137.	Within this context, I should like to make some observations regarding Europe, a continent which used to be the stage of world confrontations and the source of world wars in the past.
138.	On the one hand, it is in Europe that bloc alignments confront each other most directly, with their sophisticated military hardware. On the other, the process of relaxation of tensions in Europe has achieved tangible results, in the wake of the Helsinki Conference on Security and Co-operation in Europe. The non- aligned and neutral countries of Europe also have greatly contributed to this positive trend.
139.	It would be difficult, however, to conceive of stable and positive trends in Europe unless they encompassed, in the same way, the other regions of the world.
140.	Yugoslavia, as a non-aligned country, consistently applies the principles of non-alignment in its European policy and in relations with its neighbours as well. The assertion of these principles on the European continent, which is becoming increasingly evident, also demonstrates the universal character of the policy of non-alignment.
141.	Disarmament and the new economic relations are among the pressing issues confronting the contemporary world. However, it is significant that conditions have already become ripe for a quest for a meaningful solution of these problems. This is one of the major achievements of the persistent struggle that the non-aligned movement has waged toward this end.
142.	The tenth special session of the General Assembly, which was devoted to disarmament, was an important event of our time. Notwithstanding certain important initial achievements concerned primarily with the involvement of the United Nations in disarmament, the other results have not been too encouraging.
143.	I believe that we should continue with a resolute political action to accelerate the process leading toward genuine disarmament. This applies to all means of mass destruction; both to nuclear strategic and tactical weapons and to biochemical, radiological and conventional weapons, whose destructive power has been increased tremendously since the Second World War. In this respect, I should like to mention the second round of SALT as a good sign.
144.	In the coming phase we should, in my opinion, pay greater attention to the substantive work of the Disarmament Commission and to the removal of the obstacles which, as a consequence of big-Power rivalry, obstruct the work of the Committee on Disarmament.
145.	Our priorities should also encompass full guarantees to countries which do not produce nuclear weapons, the prohibition of the use of these weapons and the initiation of genuine nuclear disarmament. Otherwise, there is a danger that the Treaty on the Non-Proliferation of Nuclear Weapons will be transformed into the monopoly of those who possess nuclear weaponry or be misused as a monopoly for developing and using nuclear energy for peaceful purposes. This would lead to a new form of technological colonialism.
146.	The issue of the liquidation of foreign military bases and military presence from other countries remains unresolved, as does that of confidence-building measures. Closely related to these are the issues of zones of peace, and co-operation, which we consider to be of exceptional importance. We therefore strongly support the establishment of such zones in the Mediterranean, in the Indian Ocean and elsewhere. The slow progress towards the genuine security and well-being of all mankind is also demonstrated by the absurdity of the aggravation of the economic crisis seen in relation to the enormous increase of expenditure on armaments.
147.	The disquieting state of the world economy, the profound crisis of the international economic system and the persistent deterioration of the position of developing countries threaten to become a constant source of instability and new political tensions, with unpredictable consequences. The world has become so interdependent, especially in the economic field, that long-term solutions of common interest can be found only through equitable dialogue and over-all cooperation.
148.	It is essential that the industrially and technologically most developed countries, which possess the greatest economic and financial potential, should desist from seeking partial solutions to their specific problems within closed economic groupings. It is also essential to realize that the true problem does not consist in finding culprits responsible for the inherited state of affairs, but that the new system of international economic relations should be accepted as a common need and a shared commitment of all.
149.	Regrettably, even today we find ourselves at the point which we had reached five years ago when we adopted the Declaration and the Programme of Action on the Establishment of a New International Economic Order. We can break this stalemate only through a persistent search for common solutions, which must encompass all the vital elements of the New International Economic Order—ranging from trade, commodities, manufacture and energy to finance, prices, transfer of technology and the elimination of all forms of discrimination.
150.	This calls for greater activity by the Committee of the Whole Established under General Assembly Resolution 32/174; for a new round of global negotiations, which were initiated by the Sixth Conference of Heads of State or Government of Non-Aligned Countries; and for the elaboration of the strategy for the forthcoming development decade.
151.	Human rights is one of the topics which has engaged the attention of this Assembly. We all know that this question has quite often been the subject of political confrontation. We have noted that the political aspect of human rights is fortunately ever more frequently linked with its economic and social aspects, which we consider to be a correct approach.
152.	We should like, however, to go even further and to sound a warning that it is very difficult to promote human rights unless those rights are treated within the context of the right of nations to independence, sovereignty, free national development and the right to lead their own life without outside interference; unless those rights are treated within the context of racial equality; unless they are linked to the rights of national minorities, ethnic, religious and other groups; and unless they enable the individual to determine the conditions of his life and to be a free person without being exposed to any system of discrimination.
153.	My country attaches exceptional importance to the role of the United Nations in solving the major problems which beset our world, in removing focal- points of crisis, in strengthening peace, security and equitable co-operation among peoples, and in democratizing international relations. 
154.	In our view, the United Nations has an irreplaceable role to play in the new system of international political and economic relations. We must therefore continue to oppose the tendency of withdrawing vital global issues from the United Nations and of bypassing our Organization in solving them. Today, the United Nations is a genuinely universal Organization which faithfully reflects the situation in the world.
155.	We do not wish to see the United Nations being used as a place for propaganda confrontation. We believe it is essential that this Assembly should be inspired by our common aspirations and readiness to create a climate of tolerance and confidence; that we should not conceal differences, but exert maximum goodwill so as to contribute to the full affirmation of the principles enshrined in the Charter when dealing with any specific issue that we have to consider.
156.	The non-aligned movement has made its greatest contribution precisely to such a role for the United Nations. I am confident that the decisions adopted at the recently concluded Sixth Conference of Heads of State or Government of Non-Aligned Countries will also contribute to the success of the present session of the General Assembly. We consider that the results of the summit meeting are positive. First and foremost, the Conference reaffirmed the authentic principles and objectives of the policy and movement of non- alignment as an independent, non-bloc factor which plays a significant and irreplaceable role in international relations. The non-aligned countries have thereby strengthened the basis on which they can continue to build their solidarity and unity.
157.	We rightly entertain great hopes and hold the firm belief that genuine progress is possible. Let us persevere in our quest for peace and security in the world. Let us exert maximum efforts so that the world of tomorrow may be a world of justice, independence, equality and progress for all.